Exhibit 10.1

SECOND AMENDMENT TO PURCHASE MONEY NOTE

 

THIS SECOND AMENDMENT TO PURCHASE MONEY NOTE (this “Second Amendment”) is made
as of the 20th day of December, 2019, by HUNT FS HOLDINGS II, LLC, a Delaware
limited liability company (“Maker”) in favor of MMA CAPITAL HOLDINGS, INC., a
Delaware corporation (f/k/a MMA Capital Management, LLC, a Delaware limited
liability company) (“Payee”) is an amendment to that certain Purchase Money Note
dated January 8, 2018, from Maker to Payee in the original principal amount of
$57,000,000 (the “Original Note”), which original principal sum was increased to
$67,000,000 pursuant to that certain Allonge to Purchase Money Note dated as of
October 4, 2018 (the “Allonge”) executed by Maker in favor of Payee, and as
amended by that certain First Amendment to Purchase Money Note dated January 18,
2019, providing for a change in amortization payments (the “First Amendment” and
together with the Original Note and the Allonge, the “Note”).

 

In connection with a series of transactions among Maker, Payee and certain of
their affiliates, Maker and Payee desire to memorialize the partial pre-payment
of the Note and otherwise amend the Note as more particularly set forth in this
Second Amendment.  Accordingly, the terms of the Note are hereby amended as
follows:

 

1. The definition of “Maturity Date” is hereby amended and restated in its
entirety as follows:

(bb)“Maturity Date” means the earliest to occur of (i)  January 8, 2025, (ii)
the date of the HREC Closing or, if such day is not a Business Day, the
immediately succeeding Business Day, or (iii) the date of any earlier
acceleration of this Note.

2. There is hereby added to Section 1 of the Note the following additional
definitions:

“HREC” means Hunt Real Estate Capital, LLC, a Delaware limited liability
company.

“HREC Closing” means the completion of the acquisition of HREC by ORIX Real
Estate Capital Holdings, LLC or its designated affiliates. 

3. Section 3(b) of the Note is hereby amended by deleting the first sentence
thereof in its entirety and replacing it with the following:

“(b)Beginning on the first Interest Payment Date following the second
anniversary of the date hereof and on each Interest Payment Date thereafter
until the earlier of the Maturity Date and the payment of the outstanding
principal amount of this Note in full, a principal payment shall also be due and
payable on such date in the amount of TWO MILLION, SIX HUNDRED EIGHTY THOUSAND
DOLLARS ($2,680,000).”

4. Annex I of the Note is hereby amended by deleting the definition of “Note
Quarterly Amortization Amount” in its entirety and replacing it as follows:



 




““Note Quarterly Amortization Amount” means TWO MILLION, SIX HUNDRED EIGHTY
THOUSAND DOLLARS ($2,680,000) being five percent of the outstanding principal
amount of the Note following the December 20, 2019 partial prepayment by Maker.”

5. Payee and Maker acknowledge (a) a $13,400,000 prepayment of the outstanding
principal balance of the Note in accordance with Section 6 of the Note (the
“Prepayment”), (b) following the Prepayment, the outstanding principal balance
under the Note is $53,600,000, and (c) that interest on the Note is current
through the date hereof.

6. Maker hereby confirms to Payee that the Note remains in full force and effect
in accordance with its terms as amended by this Second Amendment.

 

 

(Signatures appear on following page)

 







 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Second Amendment as of the day and year first above written.

 

MAKER:

 

 

 

 

 

HUNT FS HOLDINGS II, LLC,

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Kara E. Harchuck

 

 

Name: Kara E. Harchuck

 

 

Title:   General Counsel/Secretary



 

PAYEE:

 

 

 

 

 

MMA CAPITAL HOLDINGS, INC.,

a Delaware corporation

 

 

 

 

 

By:

/s/ Gary A Mentesana

 

 

Name: Gary A. Mentesana

 

 

Title:   President

 

 

 

 

[Signature Page to Second Amendment to Purchase Money Note]

